Citation Nr: 0533609	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-20 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), based on personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service in August 1979 to March 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD based on personal assault.  The claims folder 
establishes that her claimed stressors include being sexually 
assaulted in November 1979, January 1980, and February 1980.  
Medically, the record reflects that the veteran was 
psychiatrically normal on her August 1979 enlistment 
examination and that she denied a history of depression or 
excessive worry, frequent trouble sleeping, or nervous 
trouble of any sort.  However, in a February 1980 report of 
examination, the veteran reported a history of frequent 
trouble sleeping, depression or excessive worry, nervous 
trouble, periods of unconsciousness, and fear.  An examiner 
also reported that the veteran was nervous. Additionally, the 
record reflects that in March 1980, the veteran went to the 
Communicable Disease Clinic for gonorrhea.  Moreover, the 
record establishes that in March 1980, the veteran was 
discharged due to unsuitability after she was diagnosed with 
schizoid personality, as manifested by shyness, 
oversensitivity, seclusiveness, avoidance of close or 
competitive relationships, and often eccentricity.

Additionally, the record reflects that the veteran has 
undergone outpatient treatment for recurrent depression since 
2001.  Further, although some VA outpatient examiners have 
diagnosed the veteran with PTSD, one has indicated that she 
did not meet the diagnostic requirement for it.   However, 
the Board observes that the record does not demonstrate that 
any of these examiners reviewed the veteran's claims file 
prior to rendering their diagnosis.  

Also, the record does not demonstrate that the veteran has 
undergone VA examination.  The Board observes that she was 
scheduled for examination in July 2002 and failed to report.  
However, in her January 2004 Notice of Disagreement, the 
veteran indicated that she did not receive notification of 
the examination until after the fact.  According to the 
veteran, she contacted the RO to inform them of this and was 
told that they would send a request to reschedule.  However, 
she indicated that she did not receive notice of any such 
examination.  Thus, as the veteran has not undergone a VA 
examination to determine the nature and etiology of her 
pyschiatric symptomology or a clinical opinion, the Board 
finds a VA examination and clinical opinion is warranted.  

The Board observes that although the veteran's claimed 
stressors include the alleged occurrence of in-service 
personal assaults, the RO developed the veteran's PTSD claim 
under provisions of 38 C.F.R. § 3.304(f) and not under the 
provisions 38 C.F.R. § 3.304(f)(3) (2005)(for PTSD claims 
based on in-service personal assaults). Therefore, the Board 
concludes, that it must be determined whether the alleged 
assaults in service are verified by the record.  The Board 
also notes that although the veteran was issued VCAA notice 
for a PTSD claim in November 2001, the record does not 
reflect that she was provided notice at that time of the 
alternate sources of evidence that may be utilized for 
verification of personal assaults, as 
contained in 38 C.F.R. § 3.304 (f)(3) (2005), as required by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this regard, the Board notes 
that a statement of the case issued in April 2004 contained 
the provisions of 38 C.F.R. § 3.304 (f)(3) which outline 
examples of alternate sources of evidence that may be 
utilized for verification of personal assaults.  
Nevertheless, in light of the need to remand the appeal for 
the additional reasons outlined herein, the veteran should be 
provided a VCAA notice letter specific to the veteran's claim 
for service connection for PTSD based on personal assaults.

During her November 2005 hearing, the veteran reported that 
she filed a report with the military police station at Ft. 
Gordon after her November 1979 assault and that the 
individual who allegedly assaulted her was brought in.  
However, the veteran indicated that she had not obtained the 
report.  Thus, the Board finds that an attempt should be made 
to locate such report.

Under the circumstance, the Board finds that additional 
development is required.  As such, the case is REMANDED to 
the RO for the following actions:

1.  The RO must ensure that all VCAA 
notice obligations have been satisfied, 
specifically as to a PTSD stressor 
development letter with notice of 
alternate sources of evidence for 
verification of personal assaults, as 
contained in 38 C.F.R. § 3.304(f)(3) 
(2005) and the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Par. 5.14d.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2005) (Pelegrini II); and any other 
applicable legal precedent.

2.  The RO should attempt to locate the 
November 1979 military police report at 
Ft. Gordon referenced by the veteran 
during her November 2005 hearing.  If 
after an exhaustive search, it is 
determined that the report is not 
available, document this fact and note 
all attempts that were made to locate it.

3.  The RO should contact the veteran 
and request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her pyschiatric 
disability, including PTSD since her 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment 
records referred to by the veteran, not 
already of record.

4. The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any current psychiatric 
disability, to include PTSD and/or 
depression. 

The examiner should be requested to 
furnish an opinion as to whether it as at 
least as likely as not (50 percent or 
greater probability) that any current 
PTSD, if diagnosed, is etiologically 
related to her claimed stressors in 
service.  In this regard, the examiner is 
requested to furnish an opinion as to 
whether any behavioral changes that 
occurred at or close in time to the 
alleged personal assaults indicate the 
occurrence of an alleged in-service 
stressor.

The examiner should be also requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any other 
psychiatric disorder that may be present, 
to include depression, is etiologically 
related to service. 

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  The 
examiner should indicate whether the 
claims file was reviewed.

3.  Thereafter, the RO should review all 
of the evidence of record, including all 
new evidence, and readjudicate the issue 
of entitlement to service connection for 
PTSD due to personal assault.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be sent to her and her 
representative.  She should be afforded 
an opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

